Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined 
under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes 
and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with 
Kelvin Varghese on Tuesday, July 19, 2022. 
The application has been amended as follows:
In the claims: claim 1 is amended and claims 20-21 are canceled.
1. 	An imaging assembly for an intraluminal device, comprising: 
a plurality of ultrasound transducer elements spaced apart by air kerfs;
a plurality of buffer elements surrounding the plurality of ultrasound transducer elements, 
wherein the plurality of buffer elements do not emit ultrasound energy, and 
wherein the plurality of buffer elements are spaced apart by gaps; and 
a sealing material filling a first portion of each of the gaps between the plurality of buffer elements, 
wherein the sealing material does not fill a second portion of each of the gaps between the plurality of buffer elements, and 
wherein the sealing material does not fill the air kerfs.	
EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner's statement of reasons for allowance: claims 1-8 
are considered to be allowable due to the inclusion of the following claim limitations: “…a plurality of buffer elements surrounding the plurality of ultrasound transducer elements, wherein the plurality of buffer elements do not emit ultrasound energy, and wherein the plurality of buffer elements are spaced apart by gaps; and a sealing material filling a first portion of each of the gaps between the plurality of buffer elements, wherein the sealing material does not fill a second portion of each the gaps between the plurality of buffer elements, and wherein the sealing material does not fill the air kerfs” in claim 1.
Claims 2-8 are considered to be allowable due to their dependence on claim 1.
Any comments considered necessary by applicant must be submitted no later 
than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication should be directed to MONICA MATA 
whose telephone number is (571) 272-8782. The examiner can normally be reached on Monday thru Friday from 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
supervisor, Shawki Ismail, can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MONICA MATA/
Patent Examiner Art Unit 2837				22 July 2022

								
								/EMILY P PHAM/                                                                                      Primary Examiner, Art Unit 2837